DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Oren Reches on 7/7/2022.
The application has been amended as follows: 
(Currently Amended) A vital signs monitoring system, the system comprising:
an ear device including: 
a curved body adapted to a shape of an ear, an upper end, a lower end, two opposite facing sides, a first side adapted to be proximal a skull and a second side adapted to be proximal an earlobe, an anchor operationally coupled to said upper end of said ear device, the anchor is  retractable with a slider along a channel which extends and retracts the anchor from the upper end of said ear device;  wherein 
a control system, comprising a processor and a memory, configured and operable to control operation of said ear device, to collect signals received from at least one sensor, and to process said signals to provide medically significant results.
20. 	(Currently Amended) A method for vital signs monitoring system, the method comprises sensing, by a temperature sensor of an ear device a body temperature from a depression between a lower jawbone and skull, wherein the ear device comprises a curved body adapted to a shape of an ear, an upper end, a lower end, two opposite facing sides, a first side adapted to be proximal a skull and a second side adapted to be proximal an earlobe, said ear device comprising: an anchor operationally coupled to said upper end of said ear device, the anchor is retractable with a slider along a channel which extends and retracts the anchor from the upper end of said ear device; wherein 
21.	(Canceled) 
22.	(Canceled) 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 20, for a system and method for vital signs monitoring comprising  a curved body adapted to a shape of an ear, an upper end, a lower end, two opposite facing sides, a first side adapted to be proximal a skull and a second side adapted to be proximal an earlobe, an anchor operationally coupled to said upper end of said ear device, the anchor is  retractable with a slider along a channel which extends and retracts the anchor from the upper end of said ear device;  wherein the anchor has a speaker embedded therein, the anchor is an arc, and the anchor is shaped and sized to only partially surround an ear has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792